     Case 2:19-cv-01318-WBS-JDP Document 28 Filed 11/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CRUZ INIGUEZ,                                     Case No. 2:19-cv-01318-WBS-JDP (HC)
12                         Petitioner,                  ORDER GRANTING PETITIONER’S
                                                        MOTIONS FOR EXTENSIONS OF TIME
13             v.
                                                        ECF Nos. 25, 26
14    PAUL THOMPSON,
15                         Respondent.
16

17            For good cause shown, petitioner’s motions for extensions of time to file objections to the

18   findings and recommendations are granted. ECF Nos. 25, 26. Petitioner’s objections, ECF No.

19   27, are considered timely filed.

20
     IT IS SO ORDERED.
21

22
     Dated:         November 12, 2020
23                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        1
